                      Case 1:20-cv-05672-AT Document 16 Filed 01/15/21 Page 1 of 2




                                                                                                      1/15/2021


                                              THE CITY OF NEW YORK
JAMES E. JOHNSON                             LAW DEPARTMENT                                             OMAR J. SIDDIQI
Corporation Counsel                                                                                          Senior Counsel
                                                  100 CHURCH STREET                                   Phone: (212) 356-2345
                                                  NEW YORK, NY 10007                                    Fax: (212) 356-3509
                                                                                                      osiddiqi@law.nyc.gov


                                                                       January 14, 2020
        BY E.C.F.
        Honorable Analisa Torres
        United States District Judge
        Southern District of New York
        500 Pearl Street
        New York, New York 10007

                         Re: Asia Williams v. City of New York, et al., 20 Civ. 5672 (AT)

        Your Honor:

                        I am a Senior Counsel in the Office of James E. Johnson, Corporation Counsel of
        the City of New York, and the attorney assigned to represent defendants City in the above-
        referenced matter. Defendant City writes to respectfully request: (1) that the Court extend
        defendant’s time to answer the Complaint, nunc pro tunc, until February 1, 2021; and (2) that the
        initial conference and related pre-conference letter be adjourned until after the parties have
        attended mediation in this matter. Defense counsel has spoken to plaintiff’s counsel, Mr. Bellin,
        who consents to the first request, and joins in the second request.

                         As an initial matter, defense counsel apologies for the tardiness in making this
        application. Defense counsel inadvertently scheduled his deadline to answer the Complaint as
        January 18, 2021, rather than January 8, 2021. Because defense counsel has continuing family
        obligations stemming from the birth of a child on December 17, 2020, he requires additional
        time to prepare the answer in this matter. As such, defendant respectfully requests an extension
        of time to file the answer until February 1, 2021.

                         Because this is a Section 1983 plan case, the parties will be directed to mediation
        after the answer is filed. As such, the parties respectfully request that the Court adjourn the initial
        conference and the submission of a pre-conference letter until after the mediation is completed.
        If the parties settle at mediation, they would immediately inform the Court and file a stipulation
        of dismissal; and if the parties do not settle, they will immediately inform the Court so that an
        initial conference may be scheduled for the purpose of setting a discovery schedule.
Case 1:20-cv-05672-AT Document 16 Filed 01/15/21 Page 2 of 2
